 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   LARNELL C. COLLINS,                          1:19-cv-00458-AWI-GSA-PC
12                 Plaintiff,                     ORDER GRANTING PLAINTIFF’S
                                                  MOTIONS TO EXTEND TIME TO
13         vs.                                    RESPOND TO DISCOVERY
14   McCABE, et al.,                              (ECF Nos. 26, 27.)
15               Defendants.                      DEADLINE FOR PLAINTIFF TO SERVE
16
                                                  RESPONSES TO DEFENDANTS’
                                                  DISCOVERY REQUESTS: JULY 30, 2021
17

18

19

20

21          Plaintiff is a prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C. §
22   1983. On April 21, 2021 and May 25, 2021, Plaintiff filed motions to extend time to respond to
23   Defendants’ interrogatories, request for admission, and request for production of documents
24   received by Plaintiff on March 25, 2021. (ECF Nos. 26, 27.) Plaintiff explains that he lacks
25   adequate access to the law library where he relies on the use of ADA equipment to type and print
26   legal material. Good cause appearing, Plaintiff shall be granted until July 30, 2021 in which to
27   serve Defendants with responses to their discovery requests. If Plaintiff requires a further
28   extension of time, he is advised to file a motion before the expiration of the existing deadline.

                                                      1
 1          Plaintiff also requests modification of the court’s scheduling order to extend the discovery
 2   deadline to August 30, 2021 and the dispositive motions deadline to September 30, 2021. This
 3   request shall be addressed by separate order.
 4          Based on the foregoing, good cause having been presented to the court and GOOD
 5   CAUSE APPEARING THEREFOR, IT IS HEREBY ORDERED that:
 6          1.      Plaintiff’s motions for extension of time to respond to Defendants’ discovery
 7                  requests is GRANTED; and
 8          2.      Plaintiff is granted until July 30, 2021 in which to serve responses to Defendants’
 9                  interrogatories, request for admission, and request for production of documents
10                  received by Plaintiff on March 25, 2021.
11
     IT IS SO ORDERED.
12

13      Dated:     June 3, 2021                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
